Citation Nr: 1744611	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for prostate cancer, status post radical prostatectomy, with urinary stress incontinence, prior to March 25, 2009.  

2.  Entitlement to a compensable initial rating for erectile dysfunction, associated with prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The October 2009 rating decision granted service connection for the disabilities at issue listed on the title page of this decision.  The effective date for service connection for both disabilities is July 13, 2007.  Thus, the relevant period on appeal is from July 13, 2007.  

These matters were previously before the Board in June 2016, when they were remanded for further development.  During the pendency of the appeal, the RO granted a 100 percent rating for the Veteran's prostate cancer effective March 25, 2009.  The remaining issues on appeal now return to the Board for appellate consideration.  

The issue of entitlement to a compensable initial rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period on appeal from September 9, 2008, the Veteran's prostate cancer was manifested by local recurrence or metastases.

2.  For the period on appeal prior to September 9, 2008, the Veteran's prostate cancer was at worst manifested by voiding dysfunction, with a daytime voiding interval between one and two hours, or; the Veteran awakening to void three to four times per night.



CONCLUSIONS OF LAW

1.  For the rating period on appeal from September 9, 2008, the criteria for a 100 percent rating for prostate cancer have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2.  For the rating period on appeal prior to September 9, 2008, the criteria for a rating in excess of 20 percent for prostate cancer have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. § 4.115b, Diagnostic Code 7528; 38 C.F.R. § 4.115a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Prostate Cancer

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  A 100 percent rating is warranted for malignant neoplasms of the genitourinary system.  A Note to the Code indicates that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) (2014).  If there has been no local recurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

The Veteran's residuals are currently rated at 20 percent prior to March 25, 2009, under 38 C.F.R. § 4.115a for voiding dysfunction.  Under that code section, when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted, when the Veteran is required to wear absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when the Veteran is required to wear absorbent materials which must be changed more than four times per day. 

In cases of urinary frequency, a 10 percent rating is warranted when there is a daytime voiding interval between two and three hours, or; when the Veteran awakens to void two times per night.  A 20 percent rating is warranted when there is a daytime voiding interval between one and two hours, or; when the Veteran awakens to void three to four times per night.  A 40 percent rating is warranted when there is a daytime voiding interval of less than one hour, or; when the Veteran awakens to void five or more times per night. 

With respect to obstructed voiding, a noncompensable rating is warranted when there is obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent rating is warranted when there is marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1)Post void residuals greater than 150 cc; (2)Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3)Recurrent urinary tract infections secondary to obstruction; or (4)Stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted for voiding dysfunction when there is urinary retention requiring intermittent or continuous catheterization. 

Under 38 U.S.C.A. §7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381   (Fed. Cir. 2000).

Analysis

The Board notes that the Veteran is currently rated at 100 percent for his prostate cancer.  The effective date of that rating is currently March 25, 2009.  However, The Board finds that the most probative medical evidence of record supports a finding that the Veteran had a local recurrence of his prostate cancer in 2008.  A February 2017 VA examiner indicated that the Veteran had a recurrence of prostate cancer in 2008, and that it was treated with XRT (radiation therapy).  A treatment record dated September 9, 2008 indicated that the Veteran's managing care provider was concerned by some of the Veteran's lab results, and indicated that he would probably recommend a round of radiation therapy for the prostate.  Thus, the Board finds that the Veteran is more appropriately rated at 100 percent for his prostate cancer from September 9, 2008.

Prior to September 9, 2008, the record does not show evidence of recurrence.  The record reflects that the Veteran's residuals were predominantly manifested by voiding dysfunction.  The Veteran contended that he left his house less because he had to use the bathroom frequently.  An April 2008 VA examination showed that the Veteran reported having to get up three times a night to void and a frequency of every two to three hours during the day.  The Veteran did not report any issues with obstruction, or incontinence with the use of absorbent materials.  While a VA examination in 2017 showed the use of towels, that evidence is not relevant to the period for consideration on appeal.  The record does not show complaints of additional or more frequent voiding dysfunction or obstruction.  The record does not show that the Veteran was required to wear absorbent materials.  Thus, the Veteran is appropriately rated at 20 percent under 38 C.F.R. § 4.115a prior to September 9, 2008. 

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected prostate cancer is not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).  The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has not been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating of 100 percent for prostate cancer from September 9, 2008 is granted.

Entitlement to an initial disability rating in excess of 20 percent prior to September 9, 2008 is denied.


REMAND

The June 2016 Board remand directed the RO to obtain a VA examination to determine, specifically, whether the Veteran had a deformity of the penis for the purposes of evaluation under 38 C.F.R. § 4.115b, DC 7522.  The Veteran attended a VA examination in February 2017, and while the examiner noted the Veteran's erectile dysfunction, she did not address whether the Veteran had a deformity of the penis.  A VA opinion from August 2016 indicated that the medical record does not show a diagnosis of deformity or injury of the penis.  That finding does not address whether the Veteran actually has a deformity of the penis.  Thus, the RO did not comply with the directives of the June 2016 remand, and the record is inadequate for decision making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, an addendum opinion must be obtained to address whether the Veteran has a deformity of the penis.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiner who completed the February 2017 VA examination for the purpose of obtaining an addendum opinion.

The examiner must opine as to whether the Veteran has a deformity of the penis, in relation to his service-connected erectile dysfunction.  If a new examination is needed to properly provide the opinion, the examiner may do so.  If, for some reason, the evidence is unclear as to whether the Veteran has a deformity of the penis, including examination, then the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a deformity of the penis, with loss of erectile power.
A complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

2.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


